                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

ADVANTUS, CORP.,

                Plaintiff,

v.                                                        Case No. 3:18-cv-1368-J-34JRK

SANDPIPER OF CALIFORNIA, INC.,
n/k/a DBJ Enterprises, Inc., PIPERGEAR
USA, INC., and INNOVAPRO
CORPORATION,

                Defendants.


                                            ORDER

         THIS CAUSE is before the Court on Plaintiff Advantus, Corp.’s Motion to Strike and

Incorporated Memorandum of Law (Doc. 94; Motion), filed on July 17, 2019.               In the

Motion, Advantus moves to strike the fourth and fifth declarations of David Jacobs, which

Defendants Sandpiper of California, Inc. and Pipergear USA, Inc. filed with their reply

briefs. See Motion at 1; see also Declaration of David Jacobs in Support of Defendant

DBJ Enterprises, Inc.’s Reply to Plaintiff’s Opposition to its Motion to Dismiss or, in the

Alternative, Transfer Pursuant to 28 U.S.C. § 1404(a) (Doc. 88-1); Declaration of David

Jacobs in Support of Defendant Pipergear USA, Inc.’s Reply to Plaintiff’s Opposition to its

Motion to Dismiss or, in the Alternative, Transfer Pursuant to 28 U.S.C. § 1404(a) (Doc.

91-1).    Defendants Sandpiper and Pipergear oppose the Motion.              See Defendants

Sandpiper of California, Inc. and Pipergear USA, Inc.’s Opposition to Plaintiff’s Motion to

Strike (Doc. 97), filed on July 31, 2019.

         Advantus objects to the filing of the declarations in connection with the reply briefs

because, by doing so, Defendants have “effectively preclude[ed] Advantus from
questioning Mr. Jacobs about this testimony or addressing this testimony in argument to

the Court.” Id. at 3. Advantus contends that these declarations are therefore due to be

stricken and in support cites Carlisle v. National Commercial Services, Inc., No. 1:14-cv-

515-TWT, 2015 WL 4092817 (N.D. Ga. July 7, 2015) for the proposition that declarations

in support of a motion must be filed with the motion itself to “‘ensure that the party opposing

the motion be given sufficient time to respond to affidavits . . . thereby avoiding trial by

ambush and undue delay in the case.’” See Motion at 4 (quoting Carlisle, 2015 WL

4092817, at *1). While the Court does not disagree with this proposition, the Court does

not find good cause to strike the declarations in this instance. See Carlisle, 2015 WL

4092817, at *1 (acknowledging that affidavits may be filed with a reply brief “for the ‘limited

purpose of responding to matters raised in the responses filed by the opposing parties’”

(internal quotation omitted)). Rather, the Court finds the more appropriate course is to

allow Advantus an opportunity to respond to this new evidence. In light of the foregoing,

it is

        ORDERED:

        1. Plaintiff Advantus, Corp.’s Motion to Strike and Incorporated Memorandum of

           Law (Doc. 94) is DENIED.

        2. Plaintiff Advantus, Corp. shall have up to and including August 23, 2019, to file

           a consolidated surreply addressing the evidence presented in the fourth and fifth

           Jacobs Declarations, not to exceed seven pages in length.

        DONE AND ORDERED in Jacksonville, Florida this 7th day of August, 2019.




                                             -2-
lc11
Copies to:

Counsel of Record




                    -3-
